ROBERTS, Justice.
Roger and Susan Berube appeal from a judgment of the Superior Court (York County, Alexander, J.) denying their motion for trial and dismissing their complaint for review of governmental action filed pursuant to M.R.Civ.P. 80B. The Berubes’ complaint alleged the Sanford Board of Selectmen seized a portion of their property by eminent domain absent public exigency, in violation of article I, section 21 of the Maine Constitution. We affirm the judgment.
The record on appeal does not contain a transcript of the meeting at which the Board voted or a transcript of the hearing during which the court denied the Berubes’ motion and dismissed their complaint. Because the record is so limited, the only issue properly before us is whether the court incorrectly denied the Berubes’ motion for trial of the facts. M.R.Civ.P. 80B(d) states in pertinent part:
*1032If the court finds on motion that a party to a review of governmental action is entitled to a trial of the facts, the court shall order a trial to permit the introduction of evidence that does not appear in the record of governmental action and that is not stipulated_ With the motion the moving party shall ... file a detailed statement, in the nature of an offer of proof, of the evidence that the party intends to introduce at trial.
Although the motion states that no state or municipal personnel were able to present the facts at the public hearing and that they were “deprived of both the facts themselves and the ability to question their sources and validity,” it does not contain a “detailed statement” sufficient to warrant the granting of the Berubes’ request. Review of the limited record on appeal indicates the court properly determined that the Berubes had not established that they were entitled to a trial of the facts. Lack of an adequate record prevents us from reviewing the court’s dismissal of the Be-rubes’ complaint itself. See, e.g., Giberson v. Quinn, 445 A.2d 1007, 1010 (Me.1982).
The entry is:
Judgment affirmed.
GLASSMAN and COLLINS, JJ. concur.